Citation Nr: 1225464	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1979 to August 1983 and was discharged to the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder, finding that new and material evidence had not been received to reopen this claim.

The Board remanded this claim in January 2007 for additional development.  In March 2010, the Board determined there was new and material evidence and, therefore, reopened this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead then proceeded to again remand this claim for still further development and consideration.  The Board yet again remanded this claim in September 2011, this time for an addendum medical nexus opinion.  For the most part, the directives of the Board's remands have been accomplished.  To the extent they have not and any further development is necessary, the Veteran is not prejudiced by the Board instead going ahead and deciding his claim as the decision is fully favorable to him.

The Veteran has also requested hearings in connection with this appeal.  An initial DRO hearing request was withdrawn by the Veteran in March 2005.  However, the Veteran also requested a Board hearing on a VA From 21-4138 in October 2008 that remains outstanding.  Again, though, there is no point in further delaying a decision in this appeal to schedule this hearing because there is sufficient evidence, already of record, to go ahead and grant his claim in full, so no consequent prejudice.  38 C.F.R. § 20.1102.

The Board also sees that the Veteran was previously represented by another Veterans Service Organization, but in June 2011 signed a VA Form 21-22 appointing the Disabled American Veterans as his new representative with no limitation of consent.  Disabled American Veterans provided a written post-remand brief in consideration of his claim in May 2012.

The issues of entitlement to service connection for a left shoulder disorder, a total disability rating based on individual unemployability (TDIU), and petitions to reopen claims for service connection for right knee and nervous disorders have been raised by the record via a statement submitted in March 2012 on a VA Form 21-4138, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Veteran's representative also alluded to a claim for service connection claim for a cervical spine disorder in the post-remand brief submitted in May 2012, which the RO also has not considered in the first instance.  Therefore, the Board does not have jurisdiction over these other claims, so is referring them to the RO for all appropriate development and consideration.   See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

The Veteran injured his low back during his active military service, and it is at least as likely as not he has chronic low back disability as a result or consequence.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's low back disorder is due to an injury incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, however, the Board is granting service connection for the claimed low back disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any failure to comply with the duty to notify and assist provisions of the VCAA, even if for the sake of argument this has occurred, is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance, so further discussion of VA's responsibilities is unnecessary.

II.  Service Connection

The Veteran has asserted since his original claim in May 1990 that he has a low back disability on account of an injury during his military service.  Specifically, he says he injured his low back in October 1982 at Fort Hood Texas during a tank accident, and that he has had residual low back pain and other symptoms ever since.

Establishing entitlement to service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  These second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

Certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which a Veteran was disabled from a disease or an injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which a Veteran was disabled from an injury, though not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1).  Presumptive periods under 38 C.F.R. §§ 3.307 and 3.309, however, do not apply to ACDUTRA or INACDUTRA, only to active duty (AD).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 


The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) confirm that, in October 1982, he complained of low back pain after reporting that the tank he was in crashed into a ditch.  On objective evaluation his back was tender to touch and had limited range of motion.  The assessment was injury from jumping off tank.  Another STR also dated in October 1982 notes that he had suffered trauma to his back when involved in an accident when the tank he was in stopped suddenly and he was thrown against the wall.  He had complaints of back pain and microscopic hematuria.  It also was noted that he was given a provisional diagnosis of renal contusion when he was initially seen at the emergency room for his injuries.

An August 1983 treatment record shows the Veteran had complaints of back pain for seven months.  The original injury had involved blunt trauma secondary to a motor vehicle accident and a diagnosis of renal contusion.  So this apparently was in reference to the injury he had earlier sustained in service.  On physical examination active range of motion was within normal limits with no spasms.  The assessment was mechanical low back pain.  The Veteran denied any dysuria.  

The Veteran was discharged from active duty in August 1983 but apparently had subsequent service in the Army Reserves, as evidenced by his STRs documenting treatment for a left knee injury through April 1990.


After his discharge from service, the Veteran underwent VA examination in June 1990 with complaints of back pain.  He reiterated that in October 1982 he was involved in an accident on a tank and hurt his back.  X-rays of his lumbar spine were within normal limits.  On the report of medical examination for disability evaluation he also indicated that he had some problems with his back prior to entry into the service but that he reinjured his back in service.  On physical examination his range of motion in the lumbar spine was forward flexion to 80 degrees.  The diagnosis was lumbar muscle strain.

A February 1991 private X-ray of the lumbar spine showed a spina bifida occulta at S1, but otherwise disc spaces were maintained and there were no degenerative changes or other bony abnormalities identified.  

A November 1991 treatment record notes that the Veteran was involved in a motorcycle accident in 1986 and had complaints of low back pain ever since having total right hip replacement surgery in January 1990.  An April 1996 treatment record shows complaints of back tenderness to palpation on the trapezius area.  The assessment was trapezius myositis.  Subsequent private treatment records reflect negative electromyograph (EMG), computed tomography (CT) scans, and additional X-rays of the lumbar spine from September 1996 through October 1997.  In January 1997, a treatment record shows complaints of back pain due to an accident that had occurred during active duty in 1990.

A May 2007 VA MRI report shows straightening of the lumbar lordosis, mild degenerative changes in the lumbar spine, and minimal bulging annulus with a left paracentral annular tear at L4-L5.  

A February 2008 VA treatment record shows the Veteran had complaints of worsening low back pain in the past two months without trauma or fall.  The thoracolumbar spine pain was constant at a 4 out of 10.  X-ray examination showed straightening and splint of the lumbar lordosis, which might be reactive to muscle spasm, and minimal dorsolumbar spondylosis.  It was noted on a separate February 2008 VA treatment record that the study showed mild degenerative joint disease and apparent muscle spasm in the lumbar spine. 

The Veteran started physical therapy for the spine, reflected by VA treatment records dated from February 2008 through July 2008.  A May 2008 VA MRI report showed multiple Schmorl's Nodes, abnormal for the Veteran's age; minimal to mild degrees of posterior concentric disc bulges from L2-L3 to L4-L5 levels, with findings more pronounced at the L4-L5 level where desiccation changes were noted and moderate left foraminal narrowing was evident.

The Veteran underwent the first of two VA examinations in May 2010 to determine whether the present lumbar spine disability was related to his injury in the military.  The examiner noted a review of the claims file and the Veteran's reported history of developing low back pain during military service related to jumping from a tank.  He described the back pain as local, deep, and sharp, and limiting him in activities that required back bending.  The examiner also noted the findings of the latest May 2008 MRI report on the lumbar spine.  After conducting a physical examination, the examiner diagnosed minimal to mild degenerative disc disease and spondylosis of the lumbar spine.

The examiner then stated that it was his opinion that the Veteran's minimal to mild degenerative disc disease and spondylosis of the lumbar spine was less likely as not caused by or a result of his military service.  The rationale was that the review of the claims file showed a history of back pain in service that was mechanical in nature for which he had received treatment.  The examiner also noted that the records were unremarkable for any low back pain condition after separation from service until 2008.  With the available data the examiner concluded that the Veteran's back condition reported during military service was transitory and resolved with treatment given at that time.  The examiner also found that the present findings observed on imaging studies (MRI) and actual back pain condition were related to the normal aging process.


The Board requested that another opinion be provided, as the March 2010 examiner's rationale was based on the incorrect basis that the Veteran's initial 
post-service complaints had started in 2008, when the record actually showed he had an assessment of lumbar spine strain in June 1990, and had asserted that he had continued back pain since the military injury in October 1982.  So the same examiner provided another opinion in November 2011.

The November 2011 VA examination report shows the Veteran had an initial back pain episode and follow-up care related to a motor vehicle accident (tank) while in the military service, as evidenced by treatment records dated in October 1982 and August 1983.  The examiner also noted that X-ray results in September 1996 were negative and that an MRI in February 2011 showed early degenerative changes of the lumbar spine.  The examiner found that, based on the above evidence and physical examination of the spine done in May 2010, it was his opinion that the Veteran's low back condition of minimal to mild degenerative disc disease and spondylosis of the lumbar spine was less likely as not related to the Veteran's military service.  The rationale was that the Veteran's low back pain episode while in service related to a motor vehicle accident was transitory and resolved with the treatment given at that time during service.  The present low back condition (minimal to mild degenerative disc disease and spondylosis of the lumbar spine) is related to the normal aging process.  The examiner further noted that the Veteran's back pain during service was reported as mechanical in nature without neurologic deficits, which usually is self-limited and resolves with medical treatment.  The claims file was silent for a diagnosed back condition and underlying disability one year after separation from military service.  There was an abnormal imaging study for lumbar degenerative changes dated in September 1996 and an abnormal imaging study for lumbar degenerative changes dated February 2011, which the examiner determined to be evidence that the present lumbar condition did not occur during military service.


The Veteran also in response submitted an opinion from a private physician dated in March 2012.  This physician noted the Veteran had a history of injuring his back in service from jumping inside a tank due to a forced movement of the tank.  This physician also noted the Veteran injured his left knee during service and that he was forced to continue with his training even though he was supposed to rest by doctor's recommendation.  This physician indicated the Veteran had continuous back pain that was getting worse.  This physician also found that the Veteran's altered gait from his left knee problem also might have aggravated his back problem.  This physician thus found that it was at least as likely as not that the Veteran's back problem was service connected.

In addressing this claim, initially, it is noted that although the Veteran noted in his STRs that he had had a back problem prior to his military service, it is still presumed there was no pre-existing disability when entering service inasmuch as none was noted during his enlistment medical evaluation.  His entrance examination report dated in June 1979 shows a negative clinical evaluation of his spine.  Moreover, his mere assertion of having a back problem prior to service does not provide the clear and unmistakable evidence of a pre-existing back disability that is necessary to rebut the presumption of soundness.  See 38 C.F.R. § 3.304(b).  Hence, resolution of this appeal instead turns on whether his current low back disability is the result of the injury in service versus other factors such as normal aging.

He is not entitled to presumptive service connection for arthritis of his lumbar spine, as the first finding of degenerative changes was not within one year of his discharge from AD.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, he may only establish his entitlement to service connection for his low back disability on the basis of a direct relationship to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


There is medical and lay evidence for and against the claim on this determinative issue of causation, and the evidence supporting the claim is at least as probative as that against the claim.  So, at the very least, the Veteran is entitled to have this reasonable doubt resolved in his favor and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed legitimate reasons for giving as much, if not more, probative weight to the evidence supporting the claim as there are for giving weight to the evidence against the claim.

In making this determination, the Board notes that the Veteran is competent to report that he suffered an injury when he was in a tank accident and experienced back pain in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt his credibility in reporting that he had consequent back pain during his service, particularly since he complained of this while in service, as reflected in his STRs, or that he has continued to experience back pain during the many years since to establish chonicity of injury in service and, in turn, link his current disability to that injury in service, especially since corroborated by the private doctor's opinion.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran's records also are internally consistent, as evidenced by his STRs and post-service treatment records, which both document the injury to his low back in service and his continuous complaints of back pain and findings of back strain since seven years after service in June 1990.  Further, the Board finds that it is facially plausible that the back injury and back pain described by him resulted in his resultant treatment for back pain after service.  As such, the Board finds that his statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Finally, the Board finds it significant that, in March 2012, a private physician found that the Veteran's low back disorder was at least as likely as not related to his military service.  The physician noted that after the Veteran's initial tank injury he was required to continue with his training in spite of doctor's orders.  And while this physician was primarily referring to the left knee injury in noting this history, the rationale may still be applied to the low back, as the low back was injured in the tank accident in service, as well, as documented in the STRs.  This private doctor's suggestion in March 2012 that the Veteran's service-connected left knee disability also may have contributed to his low back disability also essentially relates the low back disorder to his military service, at least indirectly (i.e., secondarily) by way of the service-connected left knee disability.  See 38 C.F.R. § 3.310(a) and (b) (also permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  See, too, Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The private physician did not specifically indicate a review of the claims file but did note the relevant and factually accurate history as reported by the Veteran.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And, here, this commenting private physician also provided a relatively clear opinion and offered the rationale of continuous forced training after the original injury in spite of military physician's recommendations to the contrary, in addition to the rationale that the altered gait from the left knee disability could contribute to the Veteran's low back disorder.  As the opinion was fully informed, fully articulated, and supported by a reasoned analysis, the Board assigns a relatively high probative value to this private physician's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

While the VA compensation examiner provided a contrary opinion in March 2010 and November 2011 that the Veteran's low back disability was unrelated to his military service, so including to the injury in question during service, in the first opinion this VA examiner relied on an inaccurate history, so that in turn compromised or undermined the probative value of that initial opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical nexus opinion relating a disorder back to service is only as good and credible as the history on which it was predicated).  So the same is true of an opinion that does the converse, disassociates a disorder from service based on inaccurate factual premises.  Specifically, the examiner was under the impression that the Veteran's present complaints did not start until 2008, when, in fact, the first diagnosis of back strain was in 1990, so much earlier.  Moreover, the examiner did not assign any probative value to the Veteran's competent and credible complaints of back pain since his original injury in the military in October 1982.  And the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.

In the second opinion provided in November 2011, the examiner still did not accept the fact that the Veteran had complained of back pain since October 1982, so virtually since the injury in service, nor did the examiner note the finding of lumbar strain in June 1990.  Instead, the examiner noted the negative X-ray in 1996 and the most current findings in 2011.  The examiner also noted that the Veteran's back injury in service was transient and resolved quickly but did not acknowledge that the STRs show he actually complained of continuous back pain in service for some seven months.  In addition, the VA examiner found that the Veteran's current diagnoses were more consistent with simple aging.  And while this may indeed be true to some extent, at least a portion of his current disability has been traced back instead to his injury in service.

The Board also realizes the Veteran was reportedly in a motorcycle accident in 1986, so since service, and had complaints of back pain since a right hip replacement in January 1990.  None of the medical evidence of record, however, clearly differentiates any back symptomatology from that 1986 motorcycle accident from injury to his back in service.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Rather, in this circumstance, 38 C.F.R. § 3.102 requires that VA adjudicators resolve this doubt in the Veteran's favor and, for all intents and purposes, presume all symptoms are associated with service-connected disability.

So, as explained, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is competent and credible supporting evidence of the occurrence of a low back injury in service and complaints of low back pain in service and since service on a rather continual basis, and a medical nexus opinion relating the present low back disability to military service, the Board concludes that the evidence supports the granting of service connection for this low back disorder.


ORDER

The claim for service connection for a low back disorder is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


